DETAILED ACTION
This office action is responsive to communication filed on July 15, 2022.
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot in view of the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The objection to the Title is hereby withdrawn in view of Applicant’s response.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first and the second signals” at lines 5 and 6 thereof.  However, no “first and second signals” are previously recited in claim 1.  Therefore, it is unclear what this recitation is referring to.  As such, claim 1 is deemed indefinite by the Examiner.
Claims 2, 23 and 24 are indefinite as depending from claim 1 and not remedying the deficiencies of claim 1.
Additionally, claim 3 begins with “The image sensing device comprising:”.  However, claim 3 is amended to delete “of claim 1”.  Therefore, it is unclear what image sensing device this recitation is referring to.  As such, claim 3 is deemed indefinite by the Examiner.
Claim 3 also recites “the light signal reflected from the subject” starting at the first line of page 4.  However, no “light signal reflected from the subject” is previously recited in claim 3.  Therefore, it is unclear what this recitation is referring to.  Claim 3 is deemed indefinite for this additional reason.
Claims 4-22 are indefinite as depending from claim 3 and not remedying the deficiencies of claim 3.
With regards to claim 3, Applicant states on page 15 of the reply, “Claims 2, 3 and 23 depend form independent claim 1.”  However, as noted above, claim 3 is not currently written to depend from claim 1.  Should claim 3 be amended to depend from claim 1, the recitations of “a first cycle signal”, “a second cycle signal” and “a control signal” in claim 3 would create indefiniteness issues as claim 1 already recites “first and second cycle signals” and “a control signal”.
Allowable Subject Matter
Claim 1 would be allowable if amended to change “the first and the second signals” at lines 5 and 6 thereof, to instead recite “the first and the second cycle signals”.  This amendment would also place claims 2, 23 and 24 in condition for allowance.
The Examiner is unable to make an allowability determination of claim 3 and its dependent claims 4-22 at this time due to the indefinite nature of claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kunishige et al. (US 2019/0238738) teaches setting a shutter speed to correspond with a duty cycle of illumination light (see figure 11).
Fischer (US 2017/0313250) teaches determining the duty cycle of incoming light and adjusting a duty cycle of a detector based upon the determined duty cycle of the incoming light (see figure 4B).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696